IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF DISCIPLINE OF                        No. 70064
                CHANDAN MANANSINGH, BAR NO.
                12033.                                                                FILED
                                                                                      APR 1 4 2016
                                                                                      1•EK NO AN



                                    ORDER OF REFERRAL TO
                                                                                  N
                                                                              BY CH
                                                                                      ilailidiebir
                             SOUTHERN NEVADA DISCIPLINARY BOARD                           E   d CLE
                            This is a petition under SCR 111(4) concerning attorney
                Chandan Manansingh, based on his conviction for two misdemeanor
                offenses—coercion and domestic battery. These crimes are not "serious" as
                defined by SCR 111(6) because they are not felonies and do not include as
                a necessary element "conduct as an attorney, interference with the
                administration of justice, false swearing, misrepresentation, fraud, willful
                failure to file an income tax return, deceit, bribery, extortion,
                misappropriation, theft, or an attempt or a conspiracy or solicitation of
                another to commit a 'serious crime." Accordingly, an automatic
                suspension and referral to a disciplinary board are not required by SCR
                111(7) and (8).
                            Although the crimes at issue give us some cause for concern as
                Manansingh's personal behavior and conduct may "adversely reflect] ] on
                [his] fitness to practice law," we decline to order Manansingh to show
                cause why an immediate temporary suspension should not be imposed as
                provided by SCR 111(9) because Manansingh is already subject to• a
                temporary suspension under SCR 111 for a separate felony conviction, see
                In re Discipline of Manansingh, Docket No. 65233 (Order of Temporary
                Suspension and Referral to Disciplinary Board, April 25, 2014), and is on
SUPREME COURT
         OF
      NEVADA


(0) I 947A
                an administrative suspension under SCR 212 for failing to remain current
                with his continuing legal education credit requirements, see In re
                Application of the Bd. Of Continuing Legal Educ.,     Docket No. 63647

                (Order Dismissing Petition as to Certain Respondent Attorneys and
                Granting Petition as to Certain Respondent Attorneys, April 10, 2014).
                However, given the nature of the offenses, Manansingh's apparent
                violation of his federal probation, and his other pending disciplinary
                matter, see In re Discipline of Manansingh, Docket No. 67557 (Order
                Rejecting Conditional Guilty Plea Agreement and Remanding for Further
                Proceedings, October 22, 2015), we refer this matter to the Southern
                Nevada Disciplinary Board for any action it may deem warranted, see SCR
                111(9).
                             It is so ORDERED. 1




                          al-\sut
                Cherry


                cc: Chair, Southern Nevada Disciplinary Board
                      C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                     Bailey Kennedy
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada


                      'This order constitutes our final disposition of this petition. Any
                further disciplinary proceedings involving Manansingh shall be docketed
                as a new matter.


SUPREME COURT
        OF
     NEVADA
                                                    2
(0) I947A